DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims (16-20) are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a “computer-readable medium (CRM)”.  The definition of the CRM is open ended and hence BRI includes transitory embodiments.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (1-20) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-6, 9-13) of U.S. Patent No. 11,210,571 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
With respect to claims (1, 8): 
It is clear that all the elements of the application claims (1, 8) are to be found in patent claims (1, 8) (as the application claim (1, 8) fully encompasses patent claim (1, 8)).  The difference between the application claim (1, 8) and the patent claim (1, 8) lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim (1, 8) of the patent is in effect a “species” of the “generic” invention of the application claim (1, 8).  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim (1, 8) is anticipated by claim (1, 8) of the patent, it is not patentably distinct from claim (1, 8) of the patent. [Claims (2-7, 9-15) have been analyzed and rejected w/r to claims (1-6, 9-13)].
With respect to claim 16:
Instant Application
US Patent
16. A computer-readable medium storing programming instructions that are configured to instruct a processor to representing a traffic signal device in an image by: 
receiving map information that includes one or more traffic signal devices in an environment at a location of a vehicle; using the map information and an orientation of the vehicle to generate a raster image of the environment, wherein the raster image includes the one or more traffic signal devices, one of which labeled as a primary traffic signal device; and providing a real world image of the environment at the location and the raster image as inputs to a neural network to generate a classified real world image which includes a bounding box indicating a location of the primary traffic signal device.
1. A method for identifying and representing a traffic signal device, the method comprising: by a geographic location system of a vehicle: determining a location and orientation of the vehicle; by an image sensor: receiving a real world image that includes one or more traffic signal devices; and by a processor: analyzing information about one or more features of an environment at the location of the vehicle; using the analyzed information and the orientation of the vehicle to generate a raster image of the environment, wherein the raster image is an approximation of a view of the real world image captured by the image sensor of the vehicle when positioned at the location and orientation of the vehicle, wherein the raster image includes one or more traffic signal devices that appear in the view, one of which labeled as a primary traffic signal device; providing the real world image and the raster image as inputs to a neural network to classify one of the traffic signal devices in the real world image as the primary traffic signal device and determine a set of coordinates indicating a location of the primary traffic signal device in the real world image; generating a classified real world image which includes a bounding box indicating the determined set of coordinates; and receiving, from the neural network, the classified real world image.


The instant application differs from the US Patent based on the underlined portion.  However, the underlined portion is notoriously well known in the art.  For example, the steps performed in method claim 1 would have necessitated the elements in the CRM in order to perform said steps.  Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this obvious variation into the US Patent, in the manner as claimed and as taught by the instant application, for the benefit of storing/implementing the method claim. [Claims (17-20) have been analyzed and rejected w/r to claims (1, 4-6)].

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        November 17, 2022